Citation Nr: 1450364	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-33 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a waiver of indebtedness for educational benefits in the calculated amount of $3,968.88, to include timeliness of the waiver request.

2.  Entitlement to a waiver of indebtedness for educational benefits in the calculated amount of $1,213.34, to include timeliness of the waiver request.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2004 to September 2008.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 decision of the VA Committee on Waivers and Compromises (Committee) at the Regional Office (RO).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2012, the Veteran filed a 'request for audit' challenging the validity and amount of the overpayment for educational benefits as notified in the October 13, 2011 and December 29, 2011 letters.  Therefore, the issue of the validity of the debt of $1,213.34 indicated on these letters has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.






[CONTINUED ON NEXT PAGE]
FINDINGS OF FACT

1.  On June 26, 2012 the Veteran was mailed a letter notifying him that his debt totaled $3,964.17 for overpayment of educational benefits.

2.  The Veteran submitted a request for waiver of overpayment in August 2012, which was not associated with his claims file.

3.  On October 13, 2011 the Veteran was mailed a letter notifying him that his debt totaled $748 for overpayment of educational benefits, and on December 29, 2011 an additional letter was mailed notifying him of a debt totaling $258.80 for overpayment of educational benefits.  

4.  The Veteran did not submit a request for waiver of overpayment in response to the October and December 2011 letters.


CONCLUSIONS OF LAW

1.  The Veteran's request for waiver of recovery of an overpayment of educational benefits in the amount of $3,968.88 was timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2014).

2.  A timely request for waiver of recovery of an overpayment of educational benefits in the amount totaling $1,213.34 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a waiver for his overpayment of benefits.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  Under VA regulations, a waiver of recovery for overpayments of any benefits, including educational benefits shall be granted if recovery would be against equity and good conscience, if an application of waiver is received within 180 days from the notification of indebtedness.  Id. 

At the onset, the Board notes the RO has made errors in the processing of this appeal which have served to confuse the issues on appeal.  However, careful review of the claims file reflects two separate educational overpayments are on appeal.  The decisions denying waiver in April 2013 did reflect the two separate debts, and, ultimately, the statement of the case along with the supplemental statement of the case considered both overpayments.

The primary educational overpayment discussed by the Veteran is an overpayment as a result of failing all classes in which he was enrolled in the spring of 2012 due to poor attendance.  The Veteran was notified of this overpayment in a June 26, 2012 letter.  The letter explained he had been overpaid a total of $490.89 in tuition and fees and $3,473.28 in housing allowances, for a total overpayment of $3,964.17.  The RO found the Veteran's waiver request, received in May 2013, was untimely.

[The letter from the Debt Management Center in 2013 with respect to this debt reflected a total overpayment in the amount of $3.968.88, and this was the amount considered by the Committee on Waivers in April 2013, so that is the amount reported herein.]

However, the Veteran has consistently asserted that he submitted an initial request for waiver of overpayment in August 2012, which was not associated with his claims file.  In support of his assertion, he submitted a copy of his waiver dated August 9, 2012 and a written statement from his wife asserting the waiver was submitted in August 2012.  During his hearing, the Veteran testified he remembered the date he mailed his initial waiver with certainty as he stopped at the post office while in town following his wife's appointment with her doctor following her miscarriage.  The Veteran also submitted copies of several news articles documenting lost papers by the VA.

Based on the foregoing, the Board finds the Veteran's statements are credible and therefore, affording all benefit of the doubt to the Veteran, finds he initially submitted a request for waiver in August 2012.  Because this initially submitted waiver would have been submitted well within 180 days from the June 26, 2012 letter notifying the Veteran of his overpayment, the Board finds the Veteran filed a timely request for a waiver of the $3,968.88 overpayment stemming from the June 26, 2012 notification letter.

Because the RO found the Veteran's request for a waiver was untimely, the RO never adjudicated the Veteran's request for a waiver on the merits.  Accordingly, this issue is remanded to the RO for such adjudication.

However, also of issue in this case is a separate, earlier overpayment of education benefits.  This earlier overpayment stems from two letters; one dated October 13, 2011 which indicated the Veteran had an overpayment of $748 and a second dated December 29, 2011 indicating an overpayment of $258.80.  Both of these 2011 overpayments stemmed from the Veteran's reduction of hours for which he was enrolled in the summer and fall terms of 2011.  

[The letter from the Debt Management Center with respect to this debt reflected a total overpayment in the amount of $1,213.34, and this was the amount considered by the Committee on Waivers in April 2013, so that is the amount reported herein.]

Even affording the Veteran the benefit of the doubt, at discussed above, his August 2012 request for waiver was not a timely request for the overpayments reflected in the October and December 2011 letters.  The Veteran has not asserted, and the claims file does not establish, he filed any request for a waiver of the earlier overpayment within 180 days of either of these letters.  Even the Veteran's statements all refer to the 2012 college classes, with no mention of disagreement with the 2011 overpayment.  See March 2013 "waiver request".  Accordingly, no timely wavier was made regarding the Veteran's first period of overpayment of $1,213.34 stemming from letters received in October and December 2011.

The Board, however, does note the Veteran did question the amount and validity of this first overpayment in a January 2012 audit request.  Accordingly, this separate claim is referred to the RO for initial adjudication, as discussed in the introduction.

Duties to Notify and Assist

The Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).  In addition, the disposition of this case is based on the operation of the law, and the Court has also held that the VCAA has no effect on an appeal where the law is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002).  Accordingly, no further discussion of the duties to notify and assist is required.


ORDER

The Veteran filed a timely request for wavier of indebtedness in the amount of $3,968.88

The Veteran did not file a timely request for wavier of indebtedness in the amount of $1,213.34.


REMAND

As discussed above, the Board finds the Veteran filed a timely request for waiver of the $3,968.88 overpayment of educational benefits stemming from the June 26, 2012 notification letter.  Because the RO found the Veteran's request for a waiver was untimely, the RO never adjudicated the Veteran's request for a waiver on the merits.  Accordingly, this issue is remanded to the RO for such adjudication on the merits.

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's request for waiver of the $3,968.88 overpayment of educational benefits stemming from the June 26, 2012 notification letter.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


